DETAILED ACTION
Amended Claims filed 21 April 2021 have been entered. Claims 1-15, and 17-21 are pending.

Election/Restrictions
Claims 2-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2020.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson (US 2009/0218173) in view of Edstrom (US 3,961,862).
Regarding claim 1, Beeson discloses an air compressor system (fig 6) comprising: a motor (50) operably connected to an air compressor (12); a separator … (66, par 0030) fluidly connected to the air compressor by a supply line (implicitly connected within housing in order to transport compressed air); … and a controller (controller, microprocessor, par 0036) in operable communication with the motor (controller communicates with engine, par 0037), wherein in response to the controller detecting the motor operating at an idle speed (when available power exceeds demand, may reduce engine speed, par 0043), the controller reduces the motor speed to a low idle speed (implicitly motor speed may further reduce if there is a further reduction in power demand, par 0043-0045; engine may be reduced 
Beeson does not explicitly disclose the separator is a separator tank configured to store the compressed air at a first pressure setting, a compressed air line coupled to the separator; a service valve connected to the compressed air line and positioned downstream of the separator tank; and the controller in communication with the separator tank  … the controller reduces a pressure of the compressed air stored in the separator tank to a second pressure setting … the second pressure setting being less than the first pressure setting.
Edstrom teaches an analogous rotary compressor and oil separator idle unloader system (abstract) wherein the separator is a separator tank (fig 1, reservoir and separator tank 52, c 4 l 30-31) configured to store the compressed air at a first pressure setting (normal working or control pressure of the system with pressure running through the separator tank 52, c 5 l 55-63; the pressure is between the relief valve 64 setting and the minimum pressure 62 setting, c 4 l 39-44), a compressed air line (conduit 54, c 5 l 8) coupled to the separator; a service valve (power operated blowdown valve 58, c 4 l 35-37) connected to the compressed air line and positioned downstream of the separator tank; the controller in communication with the separator tank (temperature switch 96 communicates with solenoid 58b, c 5 l 33-47)  … the controller reduces a pressure of the compressed air stored in the separator tank to a second pressure setting (power operated blowdown valve 58 reduces pressure in the separator tank 52, c 4 l 35-37; progressive throttling and unloading of the compressor indicates that there are several stages of reducing pressure in this portion of the system, c 5 l 60-69) … the second pressure setting being less than the first pressure setting (relieving pressure in the tank 52 reduces the pressure within the tank, c 4 l 36-37).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the oil separator tank and blowdown valves and compressor idle unloader system of Edstrom into the oil separator and . 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Edstrom in view of Moens (US 2020/007220).
Regarding claim 18, dependent on 1, Beeson does not disclose further comprising a pressure sensor downstream of the air compressor and upstream of the separator tank, the pressure sensor in communication with the controller and operable to detect a pressure of compressed air in the separator tank.
Moens teaches an analogous controller (fig 1, controller 9 for compressor 1, with separator 7, par 0036, 0040) for an analogous compressor (id.) with an analogous downstream separator (id.) comprising a pressure sensor (pressure sensor 10, par 0051) downstream of the air compressor and upstream of the separator tank, the pressure sensor in communication with the controller and operable to detect a pressure of compressed air in the separator (working pressure is determined by sensor, implicitly the pressure in the oil separator 7 is a part of the system at working pressure because there is a direct connection without restriction depicted between separator and sensor, par 0064, 0070). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the measurement system and controls of Moens into the compressor of Beeson in order to manage the dewpoint in the system and prevent condensate from forming in the compressor and damaging the quality of oil (Moen, par 0002).

Regarding claim 20, dependent on 19, Beeson does not disclose wherein the controller increases the motor speed to a speed that exceeds the idle speed (the compressor may be put into idle speed when not in use, one method is disengagement of a clutch wherein the compressor would not rotate, par 0027, therefore operation of the compressor includes engagement of the clutch and rotation at operation speed, par 0027, 0010).
Regarding claim 21 dependent on 1, Beeson in view of Edstrom does not teach wherein in response to the controller detecting a pressure of compressed air stored in the separator tank below a third pressure setting, less than the second pressure setting, the controller increases the motor speed above the low idle speed.   
Moen teaches wherein in response to the controller detecting a pressure (measured working pressure, par 0011, 0021-0029) of compressed air stored in the separator tank below a third pressure setting (pressure at minimum working speed in order to prevent condensation, par 009-0015)…, the controller increases the motor speed above the low idle speed (raises speed of compressor to minimum working speed, par 0021-0029). Furthermore, as a result of the combination of Beesom in view of Edstrom in view of Moen, the third pressure setting (Edstrom, operating unloaded with valve 58 open, c 4 l 35-40, c 6 l 50-55) is less than the second pressure setting (Moen, pressure at the minimum working speed of Moen is the lowest reduced operating speed).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the measurement system and controls of Moens into the compressor of Beeson in order to manage the dewpoint in the .
Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive.
Applicant argues that the lubrication system 66 is not configured to store compressed air at a first pressure setting. However, as indicated above, the separator of Beeson inherently stores compressed air at pressure within its internal volume. Applicant has not disclosed any structure of the oil separator tank 124 which distinguishes over this inherent capability of a volume of a pressurized air system (Applicant’s specification only indicates that compressed air is stored for use, without further details, par 0027).
Applicant argues Beeson does not disclose a compressed air line or separator tank configured for a first pressure setting. The newly cited art Edstrom addresses those limitations.
Applicant argues that Beeson does not disclose a controller that reduces motor speed then reduces a pressure in the separator tank to a second pressure, and a low idle speed. The combination of Beeson and Edstrom above addresses the limitation.
Applicant argues that Beeson does not disclose reducing engine speed in association with an air compressor. However the reduction of engine speed also reduces compressor speed because the air compressor is belt driven by the engine (Beeson, abstract par 0023-0029).

Allowable Subject Matter
Claim 17 is allowed. 
The nearest prior art is Edstrom.

The following is an examiner’s statement of reasons for allowance: 
It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “a first end of the return line coupled to the supply line downstream of the air compressor and upstream of the pressure relief orifice, and a second end of the return line coupled to the supply line downstream of the pressure relief orifice and upstream of the separator tank, wherein the controller reduces the pressure of compressed air in the separator tank by opening the valve to vent compressed air through the return line and out the pressure relief orifice.“ These limitations, in combination with the arrangement of the compressor and separator tank, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746